STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      August 14, 2018
               Plaintiff-Appellee,

v                                                                     No. 335829
                                                                      Genesee Circuit Court
TERRY LEE PARISH,                                                     LC No. 16-038995-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and BECKERING and RONAYNE KRAUSE, JJ.

BECKERING, J. (concurring).

        I concur in the result of the lead opinion. With respect to defendant’s argument on appeal
that the prosecutor misrepresented the evidence regarding a text message exchange between
defendant and his wife by claiming that they discussed financial trouble, when in fact they
discussed a shortage of cash on hand that would be solved if a debit card arrived in the mail,
defendant claims that the prosecutor’s argument was impermissible and shifted the burden of
proof. I agree that the record reveals an improper argument by the prosecutor. While portions of
the text messages may have been admissible for certain legitimate purposes1, I agree with the



1
  See People v Henderson, 408 Mich. 56; 289 N.W.2d 376 (1980). In Henderson, our Supreme
Court noted that “[t]here is a need to avoid undue prejudice in individual cases and to prevent
establishment of a ‘two-tiered standard of justice’ weighing more heavily on the poor. And we
recognize that evidence of a defendant’s financial condition, because it ordinarily has limited
probative value and usually goes to a collateral issue, will often distract rather than aid the jury.”
Id. 408 Mich at 65. The Court further explained that “[e]vidence of poverty, dependence on
public welfare, unemployment, underemployment, low paying or marginal employment, is not
admissible to show motive.” Id. at 66. However, the Court held that evidence of a financial
condition may be admissible in the circumstances of a particular case, such as to explain an
atypical theft offense like embezzlement. Id. at 66. It may also be used to prove the source of
funds. See People v Moore, unpublished per curiam opinion of the Court of Appeals, issued
January 13, 2009 (Docket No. 280192). In the present case, the text messages may have been
admissible for the limited purpose of establishing that due to the fact that a bank card had not
arrived in the mail, defendant did not have money available to replenish their supply of dog food,


                                                 -1-
lead opinion that the prosecutor erred in eliciting testimony from the deputy sheriff summarizing
the text messages expressly in order to prove and later argue during closing argument that
defendant must have robbed the victim because he was having financial problems and did not
even have enough money to buy dog food. Use of such text messages to prove motive due to
poverty is improper, and the trial court abused its discretion in allowing the prosecutor to
proceed with this theory over defendant’s objections.2

        Nevertheless, as the lead opinion indicates, the error was harmless in light of the other
properly admitted evidence, which included catching defendant on videotape pulling into the
victim’s driveway in his vehicle for no known reason (at a time when he was supposed to be
picking up his stepdaughter), opening up the back hatch of his vehicle, walking toward the
garage wearing a glove only on one hand, and then disappearing from the surveillance camera
view, whereafter the house alarm was triggered at the garage/kitchen entrance, which had been
installed due to a spate of recent disappearances of property from the victim’s home. The victim
soon discovered that the jewelry box in which she kept foreign coins, including a Dutch guilder
from her recent travels to the Netherlands, was missing, and a search of defendant’s home
revealed a wheat penny, a Canadian coin, and a Dutch guilder, which the victim recognized as
being the same type of coin she had placed in her jewelry box. The victim also testified that she
had never had any other people come to her house and be on camera, whereafter things went
missing.



                                                           /s/ Jane M. Beckering




but then he suddenly claimed to have resolved the problem after going over to the victim’s
house, as was caught on videotape.

2
    See People v Johnson, 393 Mich. 488; 227 NW2d 698 (1978), and its progeny.


                                               -2-